PARKER, J.
The relator, a foreign corporation organized under the laws of West Virginia, and having an office in the city of New York, has a nominal capital of $1,000,000, of which $595,000 has been paid in. It was assessed for purposes of general taxation on its personal estate, for 1892, in the sum of $500,000, the assessment being made pursuant to the provisions of chapter 37, Laws 1855, section 1 of which provides “that all persons and associations doing business in the state of New York, * * * and not residents of this state, shall be assessed and taxed on all sums invested-in any manner in said business, the same as if they were residents of .this state. * * *” The relator was notified of the assessment, and while the books of annual record were open for examination, between the second Monday of January and the 1st day of May, 1892, it applied to have the assessed valuation reduced from $500,000 to $20,132.88, and filed with the commissioners a statement purporting to show its condition as of the second Monday of January, 1892. So much of the statement as purports to relate to the value of the estate of the corporation was as follows:
“The amount of the capital it has invested in business in the city of New New York, including the value of its office furniture, safe, samples, fixtures, money in bank and otherwise used in business, will not exceed the sum of $-. Importers of German looking-glass plates.
Cash ..................................................... $ 30,964 78
Good bills receivable...................................... 298,817 23
Open merchandise..................... 10,084 73
” accounts........................................... 144,478 93
$484,345 67
Owe for mdse., including goods afloat....................... 464,212 79-
“The capital is worth par.”
$ 20,132 88
*972It has recently been decided in People v. Barker, 139 N. Y. 55, 34 N. E. 722, that when a corporation presents, to the taxing officers having jurisdiction of it for the purpose of assessment, evidence as to the value of its assets, which is so full and complete as to establish the basic facts upon which its claim for reduction rests, and it is not contradicted by other facts within their knowledge, and no .good reason appears for doubting its truth, a refusal of such officers to decide in accordance with the evidence thus presented constitutes legal error. The commissioners, after making an examination ■of the statement which the relator presented to them, decided to reduce the assessment from $500,000 to $100,000, and the assessment was accordingly reduced. As the corrected assessment was still nearly $80,000 more than the relator insisted would be a proper assessment, we shall first inquire whether the evidence furnished by the relator justified the determination by the commissioners. The figures presented by it, of course, do not, but the statement contained an admission which, it seems to us, authorized the decision made. It declares that the capital is worth par. The word “capital,” in the connection in which it was used, has a well-defined meaning, for it and “capital stock” are used indiscriminately to ■designate the estate of the corporation, (Comstock, J., in People v. Commissioners of Taxes, 23 N. Y. 192, cited and approved in People v. Coleman, 126 N. Y. 443, 27 N. E. 818;) and such estate is the subject of valuation for the purposes of assessment, (People v. Coleman, supra.) The stock of the corporation was $1,000,000, but only $595,000 had been actually paid in, and for that amount stock had been issued; and the natural meaning of the phrase employed, therefore, was that the estate of the corporation was equal in value at least to the amount paid in, or $595,000. Deducting from such amount relator’s debts as per its statement, $464,212.70, and a valuation for the-purpose of assessment results of over $130,000, which exceeds-the corrected assessment by over $30,000. If the views expressed be correct, it follows that the commissioners were authorized, 'in the determination made, by the statement itself. In this proceeding a referee was appointed to take testimony and report to the court, and the general manager of relator, who was the only witness ■called, denied the truth of the admission contained in the statement. He did not state what its actual value was, and it seems to us that the proof otherwise offered establishes that the estate of the corporation was at least of the admitted value. The testimony shows that the relator owned, at the time, goods not accounted for as a part of its assets in the statement made, amounting to $575,000, which, added to its admitted assets, of $484,345.67, made a total of $1,059,345.67. Deducting from such amount its debts, $464,212.97, and we have the actual value of the estate of the corporation, which is nearly $600,000. It thus appears that the admission contained in the statement was in fact true. The relator’s reason for not including the value of the goods not accounted for was that the goods were in original packages, and therefore exempt from taxation; its •claim being that it was not only entitled to have the value of such goods deducted from the total value of the assets of the corporation *973for the purposes of taxation, but the indebtedness owing abroad, and incurred in its purchase, as well. Whether its position in that regard be well taken we shall not consider, because not necessary to the disposition of the case. We have referred to it because it tends to show that the admission was true, and it was likely made for that reason. Had the statement contained the facts proved here touching the amount of money, invested in goods in original packages, as well as that relating to the value of its other assets and the amount of its debts, the statement would have been consistent,, and the question which it attempts to present for the first time in this proceeding would have been brought to the attention of the commissioners. But that was not done, and, if it be conceded that the evidence taken before the referee shows that such of its assets as were subject to taxation were of less value than that placed upon it by the commissioners, it cannot avail the relator in this proceeding, for the commissioners had a right to rely on the statement made, and, if it was incorrect, the relator is without redress. In People v. Commissioners of Taxes, 99 N. Y. 254, 1 N. E. 773, the deputy tax commissioner, having ascertained, from the certificate of incorporation, the capital of the relator, assessed it at the full amount. After-wards, notice was given that the books were open, but the relator-made no application for a reduction until after the books had closed. The relator thereupon instituted a proceeding to review the assessment under chapter 259 of the Laws of 1880, but the court held that, having failed to avail itself of the opportunity to remedy its grievance by application to the tax commissioners, its remedy was gone. If the remedy there sought called for such a construction of the statute, clearly the court must deny redress to a party obtaining a reduction to one-fifth of the original assessment upon a verified statement seasonably made, and who then attempts to secure a still further reduction upon an allegation that the statement was erroneous in one particular. The order should be affirmed, with $50 costs and disbursements. All concur.